UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit

                     ___________________________

                             No. 01-60315
                           Summary Calendar
                     ___________________________


                          AZZIE HENDERSON,

                                                 Plaintiff-Appellant,

                               VERSUS

                 UNITED PARCEL SERVICE, INC; ET AL,

                                                 Defendants,

                    UNITED PARCEL SERVICE, INC.,

                                                     Defendant-Appellee.

         ___________________________________________________

            Appeal from the United States District Court
              for the Southern District of Mississippi
                            (1:99-CV-497)
         ___________________________________________________
                         September 20, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     In this appeal, Henderson first contends that the district

court abused its wide discretion by denying her Fed.R.Civ.P. 59(e)

motion for reconsideration of the district court’s order granting

UPS’s unopposed motion for summary judgment.1          Henderson argues


     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     1
      Henderson does not     appeal   the   actual    grant   of   summary
judgment in favor of UPS.

                                  1
that the district court ruled on the motion for summary judgment

too quickly because her newly retained counsel told the court he

planned to file an amended complaint.               However, Henderson had

already missed the deadline to file an amended complaint by several

months, and her counsel had not actually filed such a complaint.

Thus, the district court did not abuse its discretion as a result

of its timing in denying Henderson’s motion for reconsideration of

its grant of summary judgment.

     Henderson next argues that the district court’s findings

regarding a potential Title VII claim were manifestly erroneous.

Presumably,   Henderson    is    arguing    that,   as   a    result   of    these

allegedly   erroneous     findings,   the    district        court   abused    its

discretion by denying her motion for reconsideration.                       In her

motion for reconsideration, however, Henderson expressly stated

that she was not asserting a Title VII claim.            Thus, the district

court did not abuse its discretion in denying Henderson’s motion

for reconsideration based on these allegedly erroneous findings.

     Finally, Henderson argues that the district court abused its

discretion by denying her post-judgment motion to file an amended

complaint, in which she attempted to assert a new cause of action.

However, Henderson has not made the requisite showing that she

“could not reasonably have raised the new matter prior to the trial

court’s merits ruling.”         Briddle v. Scott, 63 F.3d 364, 379 (5th

Cir. 1995). Thus, Henderson has not demonstrated that the district

court abused its discretion by denying her motion to file an

amended complaint.

                                      2
    For the above reasons, the district court’s judgment is

AFFIRMED.




                            3